Citation Nr: 0824259	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-28 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to initial compensation in excess of 10 percent 
for tinea pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2004, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, DC to 
afford the veteran a VA examination and obtain a relevant 
medical opinion.  Those actions completed, the AMC in Bay 
Pines, Florida issued an August 2005 rating decision which 
granted service connection for tinea pedis, evaluated as 10 
percent disabling from April 7, 2000.  The veteran perfected 
an appeal of the decision seeking a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

The veteran's tinea pedis onychomycosis is characterized by 
thickening and discoloration of the majority of his toe 
nails and scaling between the toes.  


CONCLUSION OF LAW

The scheduler criteria for an evaluation in excess of 10 
percent for tinea pedis with onychomycosis are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.118, Diagnostic Codes (DC) 
7806, 7813.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 273 (2006).  Here, the 
veteran received initial VCAA notice in January 2004 and 
subsequent development notices in July 2004 and May 2005, 
which essentially satisfied the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

That notwithstanding, it is well to observe that service 
connection for tinea pedis has been established and an 
initial rating has been assigned.  The veteran has been 
awarded the benefits sought, and his claims have been 
substantiated.  As such, the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Dunlap v. Nicholson, 21 Vet. App. 
at 119 (citing Dingess v. Nicholson, 19 Vet. App. at 491).  
Thus, the purpose for which such notice was intended has been 
fulfilled, and section 5103(a) notice is no longer required 
as to such matters.  See Dingess, 19 Vet. App. at 490-491.

Similarly, during the pendency of this appeal, regulatory 
changes amended 38 C.F.R. § 3.159(b), which provide that VA 
has no duty provide section 5103 notice upon the receipt of a 
Notice of Disagreement.  38 C.F.R. § 3.159(b), as amended by 
73 Fed. Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
his tinea pedis and assigning an initial disability rating, 
the veteran filed a notice of disagreement contesting the 
initial rating determinations.  The RO furnished the veteran 
a statement of the case that addressed the initial ratings 
assigned including notice of the criteria for higher ratings 
for these conditions, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5104(a), 7105, 5103A.  Therefore, 
under these circumstances, VA also fulfilled its obligation 
to advise and assist the veteran throughout the remainder of 
the administrative appeals process, and similarly accorded 
the veteran and his representative a fair opportunity to 
prosecute the current appeal.  See Dunlap and Dingess, both 
supra.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records and the 
report of a VA medical examination.  In his June 2006 VCAA 
Notice Response, the veteran indicated that he has no further 
evidence to submit to VA, or which VA needs to obtain.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).

The Board notes that 38 C.F.R. § 4.118 was revised in 2002, 
during the pendency of the appeal, and prior to August 30, 
2002, Diagnostic Code 7813 provided that dermatophytosis will 
be rated as for eczema, dependent upon the location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  

The previous version of Diagnostic Code 7806 provided that a 
10 percent rating is warranted for eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating was provided for 
constant exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation, the maximum 
allowable under the schedule, was warranted with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Code 7806 (2001).

Under the current version of DC 7813, effective August 30, 
2002, dermatophytosis is to be rated as disfigurement of the 
head face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806).  38 C.F.R. § 4.118, 
DC 7813 (2007).

Under current DC 7806, a 10 percent rating is assigned for at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted for 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118, DC 7806 (2007).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim was prior to August 30, 2002, 
the Board will consider the regulations in effect both prior 
to and since August 30, 2002.  The Board observes, however, 
that when an increase is warranted based solely on the 
revised criteria, the effective date for the increase cannot 
be earlier than the effective date of the revised criteria.  
See 38 C.F.R. § 5110(g); VAOGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Analysis

In an August 2005 rating decision, the veteran was granted 
service connection for tinea pedis with an evaluation of 10 
percent disabling and an effective date of April 7, 2000.

According to the August 2004 VA medical examination, the 
veteran's tinea pedis onychomycosis is characterized by 
thickening and discoloration of the majority of his toe nails 
and scaling between the toes.  The veteran has not submitted 
any subsequent medical records or indicated any additional 
medical records that the VA should obtain.

Under the previous criteria for DC 7806, an evaluation of 30 
percent required constant exudation or constant itching, 
extensive lesions, or marked disfigurement.  The Board notes 
that only one disjunctive "or" requirement had to be met in 
order for an increased rating to be assigned.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).  The August 2004 VA medical 
examination does not mention the presence of any lesions or 
disfigurement.  Similarly, there is no reference to constant 
exudation or constant itching.  While the Board acknowledged 
the veteran's ability to attest to symptoms such as exudation 
and itching, the absence of these symptoms undermines any 
assertion that these symptoms rise to the level of 
"constant" as required by the diagnostic code for a 30 
percent evaluation.  Therefore the veteran's tinea pedis 
fails to meet the criteria for an evaluation higher than 10 
percent under the prior version of the diagnostic code.

Under the current criteria for DC 7806, an evaluation of 30 
percent requires 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Since the 
service connected condition applies only to the veteran's 
feet, the percentage requirement for the affected area is not 
met.  Likewise, the claims file does not include any record 
of medication prescribed to treat this condition, despite a 
specific request for "pharmacy prescription records" in the 
May 2006 VCAA letter.  Therefore the veteran's tinea pedis 
fails to meet the criteria for an evaluation higher than 10 
percent under the current diagnostic code.

Based on the above, the Board finds no basis for the 
assignment of an initial rating in excess of 10 percent for 
tinea pedis.


ORDER

Entitlement to initial compensation in excess of 10 percent 
for tinea pedis is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


